PER CURIAM.
The Missouri Court of Appeals, Eastern District, transferred this appeal because of the general interest and importance of the questions involved. The case itself sought the invalidation of the warranty deed which this court adjudged invalid in St. Louis Children’s Hospital v. Conway, Mo., 582 S.W.2d 687, decided this date. This case is now moot and is therefore dismissed.
MORGAN, C. J., BARDGETT, DONNELLY, RENDLEN, SEILER, JJ., WELBORN, Special Judge, and FINCH, Sr. J., concur.
SIMEONE, J., not sitting.
WELLIVER, J., not participating because not a member of the court when cause was submitted.